J-S68028-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA,           :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                 Appellee               :
                                        :
           v.                           :
                                        :
DAVID COIT,                             :
                                        :
                 Appellant              :   No. 2531 EDA 2014

           Appeal from the Judgment of Sentence April 4, 2014,
              Court of Common Pleas, Philadelphia County,
            Criminal Division at No. CP-51-CR-0003188-2011

BEFORE: BENDER, P.J.E., DONOHUE and MUNDY, JJ.

MEMORANDUM BY DONOHUE, J.:                     FILED DECEMBER 07, 2015

     Appellant, David Coit (“Coit”), appeals from the judgment of sentence

entered on April 4, 2014 in the Court of Common Pleas, Philadelphia County,

following his conviction of possessing an instrument of crime (“PIC”), 18

Pa.C.S.A. § 907(a). For the reasons set forth herein, we affirm.

     The trial court provided the following summary of the facts:

              On the night of December 4, 2010, [Coit] resided
           at 4149 North Franklin Street with his mother and
           several children including the victim, [Coit’s] then
           nineteen[-]year-old daughter, Bernice Santiago
           [(“Santiago”)].      Benjamin Baker [(“Baker”)], a
           neighbor and resident of 4150 North Franklin Street
           located directly across the street from [Coit’s] home,
           testified that shortly before 7 p.m. he heard multiple
           people yelling and fighting outside of [Coit’s] home
           immediately before [] Santiago ran into his home
           screaming hysterically and bleeding profusely. N.T.
           1/8/2014 at 46-47. [] Santiago ran into [] Baker’s
           kitchen and yelled for him to call the police. Id. at
           47, 49. Within minutes[, Coit] followed his daughter
J-S68028-15


          into [] Baker’s home, armed with a double edged Jim
          Bowie hunting knife in his hand. Id. at 47-48. By
          the time [] Baker was able to reach [] Santiago,
          [Coit] was attacking her. Id. at 49. As his daughter
          lay on the floor struggling and attempting to defend
          herself [Coit] was punching her with the knife in his
          hand. Id. at 49, 54. [] Baker further testified that
          during the attack, he saw [] Santiago grab and hold
          onto the knife that [Coit] held within inches of her
          face. Id. at 62. As [] Santiago continued to scream
          for [] Baker to call 911, [Coit] dragged her out of []
          Baker’s home by her hair, leaving a trail of blood
          behind. Id. at 47, 50.

             Within minutes, officers responded to a radio call
          of a person with a weapon in the area of 4149 North
          Franklin Street in Philadelphia County.           N.T.
          1/7/2014 at 5-6, 35. Officers arrived at that location
          and observed [Coit’s] daughter with blood on her
          chest, both hands and arms, and screaming for help.
          Id. at 6-7. [] Santiago had numerous cut marks,
          and her left hand appeared to be severely injured.
          Id. at 12, 23. She was hysterical, hostile, nervous
          and crying. Id. at 7, 23. Officers observed a blood
          trail from the steps of the victim’s home, 4149 North
          Franklin Street to [] Baker’s home across the street,
          4150 North Franklin Street. Id. at 7-8, 13-14.

             At the time of the above, other officers observed
          a half[-]clothed young black male, armed with a
          knife, approach and stop an older black man. Id. at
          22, 52. The younger male, later identified as [Coit’s]
          son and [Santiago’s] brother Kevin Coit, was briefly
          detained, while the older male, not yet identified as
          [Coit], walked away and was not immediately
          pursued.     Id. at 6-7, 12-13, 22, 52.        Officers
          questioned [Coit’s] son and concluded that he was
          not the assailant. Id. at 52. Officers then placed
          Kevin Coit in their vehicle to escort him to the police
          station for further questioning. Id. at 52-53. As the
          vehicle drove eastbound on Bristol Street, Kevin Coit
          tapped on the window and yelled “that’s him, that’s




                                   -2-
J-S68028-15


          him[,]” which alerted the officers that [Coit] had just
          entered a neighborhood bar. Id.

              After receiving a description of [Coit], other
          officers while approaching the crime scene, also
          observed [Coit] walk into the neighborhood bar
          which was located at 8th and Bristol Street,
          approximately [one and a half] blocks away from the
          crime scene. Id. at 36. These officers exited their
          patrol vehicle, entered the bar and observed [Coit]
          inside.   Id. at 37.     [Coit] was wearing a grey
          sweatshirt that was covered in blood with identifiable
          bloodstains on both shoulders, the right sleeve, the
          back of the neck area, and scattered all over the
          front particularly on the pocket area. Id. at 40-41,
          54, 125-26. As the officers approached [Coit], he
          was noticeably “wound up,” erratic, hostile and
          noncompliant.     Id.   When officers attempted to
          detain him, [Coit] resisted and a brief struggle
          ensued before he was secured by force. Id. After
          [Coit] was detained, he was taken back to [] Baker’s
          home, where [] Baker positively identified him as []
          Santiago’s attacker. Id. at 51.

             Paramedics arrived on the scene and assessed,
          treated and transported [] Santiago to Einstein
          Medical Center. Id. at 73. Paramedics identified []
          Santiago’s injuries as lacerations or stab wounds to
          the hands and arms, and bruises and bite marks to
          other parts of the body. Id. at 75. Detective
          Ramonita King examined the inside of [Coit’s] and
          [Santiago’s] home and observed that the furniture
          was thrown around and appeared out of place,
          evidencing signs of a struggle. Id. at 85. Detective
          King also observed a trail of blood beginning inside
          of the living room area of the home leading down the
          steps of the property, onto the sidewalk, across the
          street and inside [] Baker’s home, 4150 North
          Franklin Street. Id. at 85-86, 88. Detective King
          then traveled to the Einstein Medical Center
          emergency       room   where     she    unsuccessfully
          attempted to interview the victim who was
          hysterical, screaming and crying “I’m scared[.]” Id.



                                   -3-
J-S68028-15


          at 89-90. Detective King observed that the fingers
          on [] Santiago’s left hand were severely lacerated
          and appeared to be dangling, nearly completely
          severed. Id. at 90. The victim was extremely
          frightened and was visibly shaking while crying and
          screaming “I’m afraid, don’t let him in here” every
          time medical staff entered the examination room.
          Id. at 90-91. Detective King’s attempts to console
          and ease [Santiago’s] fears were unsuccessful and
          medical staff was forced to restrain and sedate her in
          order to render medical assistance. Id. at 90-93.
          Thereafter, Detective King and other officers were
          unable to locate, interview or subpoena [] Santiago
          for trial. Id. at 93-94, 129. [] Santiago did not
          appear or testify at trial.

              Dr. Ralph Riviello [(“Dr. Riviello”)], Professor of
          Emergency Medicine at Drexel University College of
          Medicine and the Attending Physician at Hahnemann
          University Hospital Emergency Room, testified as the
          Commonwealth’s expert witness and offered his
          opinions after reviewing [] Santiago’s medical
          records. N.T. 1/8/2014 at 7, 16, 30. Dr. Riviello
          testified that he reviewed [] Santiago’s December 4,
          2010 Albert Einstein Medical Center medical records
          which identified her as a trauma patient. Id. at 8,
          18. Dr. Riviello stated that [] Santiago’s injuries
          were a three [] x two [] centimeter incise wound or
          cut to the outside of her upper left arm and a
          continuing slash stretching across the palm surface
          of her left hand fingers, as well as multiple bruises
          from being punched all over her body. Id. at 19-21.
          In addition, [] Santiago was diagnosed with a
          complex finger laceration, a lower lip abrasion and a
          human bite to the right shoulder. Id. at 22-23. Dr.
          Riviello opined that [] Santiago’s incise wounds or
          cuts appeared to be defensive wounds that were
          likely sustained when she attempted to protect the
          central core of her body. In raising her hands to
          protect her face, the knife cut across her fingers and
          potentially stabbed into them in the process. Id. at
          24. Dr. Riviello further explained that when an
          awake and alert person’s face or other core area is



                                   -4-
J-S68028-15


               attacked with a sharp weapon, the natural instinct is
               to raise one’s hands as a defensive mechanism,
               thereby often suffering injury to the hands. Id. at
               25.    Dr. Riviello also testified that [] Santiago
               sustained a significantly concerning tendon laceration
               in her left hand fingers. Id. at 26.

Trial Court Opinion, 3/18/15, at 2-5 (footnote omitted).

        Coit   was   charged   with   attempted   murder,   aggravated   assault,

burglary, criminal trespass, PIC, terroristic threats, simple assault, recklessly

endangering another person, resisting arrest, and criminal mischief. 1 A jury

trial commenced on January 7, 2014 and on January 9, 2014, the jury

returned a verdict of not guilty on the attempted murder and aggravated

assault charges, but found Coit guilty of PIC.2       On April 4, 2014, the trial

court sentenced Coit to two and a half to five years of incarceration, to run

consecutive to the sentence he was already serving.3

        On April 13, 2014, Coit filed a post-sentence motion alleging that the

verdict was against the weight of the evidence and that the sentence was

excessive. Coit requested that the trial court vacate his conviction and grant

a new trial, or in the alternative, vacate the sentence and resentence him.

On April 17, 2014, while his post-sentence motion was pending, Coit filed a


1
 18 Pa.C.S.A. §§ 901(a), 2502, 2702(a), 3502(a), 3503(a)(1)(i), 907(a),
2706(a)(1), 2701(a), 2705, 5104, 3304(a)(4).

2
    All other charges were nolle prossed prior to trial.

3
   At the time of sentencing, Coit was serving a sentence of seven to
fourteen years of incarceration for aggravated assault stemming from an
unrelated incident docketed at CR-0005384-2010.


                                        -5-
J-S68028-15


pro se motion for reconsideration of sentence requesting that his sentence

run concurrent with his current state sentence.       On August 12, 2014, the

trial   court     denied   Coit’s   post-sentence   motion   and   motion    for

reconsideration.

        On August 18, 2014, Coit filed a notice of appeal to this Court and

statement of errors complained of on appeal pursuant to Rule 1925(b) of the

Pennsylvania Rules of Appellate Procedure.          On appeal, Coit raises the

following two issues for our review:

                1. Was not the verdict contrary to the weight of the
                evidence because the evidence presented during trial
                was unreliable and untrustworthy to such a degree
                that the verdict based on that evidence shocks one’s
                sense of justice and, therefore, a new trial is
                necessary to cure the injustice?

                2. Was not the sentence excessive because [Coit’s]
                prior record score, sentencing guidelines, current
                time of incarceration, and the maximum penalty for
                the crime for which [he] was found guilty would all
                suggest that the sentence imposed is excessive?

Coit’s Brief at 5.

        For his first issue on appeal, Coit argues that the trial court erred in

denying his request for a new trial because the verdict was against the

weight of the evidence.       Id. at 15, 19.   Coit asserts that the eyewitness

testimony by Baker was inconsistent and “at odds with the expert’s opinion

and the medical records” regarding the injuries Santiago sustained. Id. at

15-16. He further argues that the police officers that testified “offered little




                                        -6-
J-S68028-15


to no corroboration,” failed to recover the knife, lost photographs of the

scene of the crime, and failed to secure Santiago as a witness at trial. Id. at

17-18. As our Supreme Court has held:

               Appellate review of a weight claim is a review of
            the exercise of discretion, not of the underlying
            question of whether the verdict is against the
            weight of the evidence. Because the trial judge
            has had the opportunity to hear and see the
            evidence presented, an appellate court will give the
            gravest consideration to the findings and reasons
            advanced by the trial judge when reviewing a trial
            court's determination that the verdict is against the
            weight of the evidence. One of the least assailable
            reasons for granting or denying a new trial is the
            lower court's conviction that the verdict was or was
            not against the weight of the evidence and that a
            new trial should be granted in the interest of justice.

                This does not mean that the exercise of discretion
            by the trial court in granting or denying a motion for
            a new trial based on a challenge to the weight of the
            evidence is unfettered. In describing the limits of a
            trial court's discretion, we have explained[,] [t]he
            term ‘discretion’ imports the exercise of judgment,
            wisdom and skill so as to reach a dispassionate
            conclusion within the framework of the law, and is
            not exercised for the purpose of giving effect to the
            will of the judge. Discretion must be exercised on the
            foundation of reason, as opposed to prejudice,
            personal motivations, caprice or arbitrary actions.
            Discretion is abused where the course pursued
            represents not merely an error of judgment, but
            where the judgment is manifestly unreasonable or
            where the law is not applied or where the record
            shows that the action is a result of partiality,
            prejudice, bias or ill-will.

Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (emphasis in the

original) (citations omitted).



                                     -7-
J-S68028-15


      Accordingly, our review of Coit’s claim does not involve revisiting the

underlying question of whether the verdict was against the weight of the

evidence.    Instead, our review is limited to determining whether the trial

court abused its discretion, by considering evidence that the judgment was

“manifestly unreasonable or where the law [was] not applied or where the

record shows that the action [was] a result of partiality, prejudice, bias or ill-

will.” Id.

      In this case, Coit failed to present any argument as to how he believes

the trial court abused its discretion. Instead, he directs his entire argument

to the underlying question of whether his convictions are against the weight

of the evidence, and argues that the inconsistencies in Baker’s testimony are

sufficient to invalidate the jury’s findings. Coit’s Brief at 15-17. As stated

above, this is not the question before us for review.

      Coit failed to provide us with any argument relative to our standard of

review, and this Court will not develop an argument on his behalf.           See

Commonwealth v. Gould, 912 A.2d 869, 873 (Pa. Super. 2006).                    In

addition, our independent review of the record provides us with ample

support for the conclusion that the trial court did not abuse its discretion in

deciding that the verdicts in this case were not against the weight of the

evidence. We therefore find no merit to Coit’s first issue.

      For his second issue on appeal, Coit argues that the trial court

imposed an excessive sentence. Coit’s Brief at 20. Coit’s challenge to his



                                      -8-
J-S68028-15


sentence is directed to the discretionary aspects of his sentence. This Court

has held, “Where an appellant challenges the discretionary aspects of a

sentence, there is no automatic right to appeal and an appellant’s appeal

should be considered a petition for allowance of appeal.” Commonwealth

v. Crork, 966 A.2d 585, 590 (Pa. Super. 2009).

            Before we reach the merits of this [issue], we must
            engage in a four part analysis to determine: (1)
            whether the appeal is timely; (2) whether Appellant
            preserved his issue; (3) whether Appellant’s brief
            includes a concise statement of the reasons relied
            upon for allowance of appeal with respect to the
            discretionary aspects of sentence; and (4) whether
            the concise statement raises a substantial question
            that the sentence is appropriate under the
            sentencing code.

Commonwealth v. Clarke, 70 A.3d 1281, 1286 (Pa. Super. 2013) (citing

Commonwealth v. Malovich, 903 A.2d 1247, 1250 (Pa. Super. 2006)).

      In this case, Coit filed a timely notice of appeal and preserved his

claim on appeal in a post-sentence motion as well as in his Rule 1925(b)

statement. Coit also included a statement pursuant to Rule 2119(f) of the

Pennsylvania Rules of Appellate Procedure in his brief, which requires an

appellant to “set forth in his brief a concise statement of the reasons relied

upon for allowance of appeal with respect to the discretionary aspects of a

sentence.” Pa.R.A.P. 2119(f). We are therefore left to determine whether a

substantial question exists.

               The determination of what constitutes a
            substantial question must be evaluated on a case-



                                    -9-
J-S68028-15


            by-case basis. A substantial question exists “only
            when the appellant advances a colorable argument
            that the sentencing judge’s actions were either: (1)
            inconsistent with a specific provision of the
            Sentencing Code; or (2) contrary to the fundamental
            norms which underlie the sentencing process.”

Commonwealth v. Griffin, 65 A.3d 932, 935 (Pa. Super. 2013) (citing

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)).

      In his Rule 2119(f) statement, Coit presents two arguments that the

trial court imposed a manifestly excessive and unreasonable sentence.

Coit’s Brief at 7. Coit argues that the trial court’s imposition of a consecutive

sentence to the sentence he is currently serving resulted in an excessive

sentence.   Id. at 7, 21.    Coit further maintains that the trial court “only

focused on the severity of the crimes and the retribution of the complainants

and did not consider [his] rehabilitative needs [] at all.” Id.

      In addressing Coit’s claim, we recognize that “prior decisions from this

Court involving whether a substantial question has been raised by claims

that the sentencing court ‘failed to consider’ or ‘failed to adequately

consider’ sentencing factors ‘has been less than a model of clarity and

consistency.’”   Commonwealth v. Seagraves, 103 A.3d 839, 842 (Pa.

Super. 2014) (citing Commonwealth v. Dodge, 77 A.3d 1263, 1272 n.8

(Pa. Super. 2013)).

      In Commonwealth v. Griffin, 65 A.3d 932 (Pa. Super. 2013), appeal

denied, 76 A.3d 538 (Pa. 2013), this Court held that “[t]here is ample




                                     - 10 -
J-S68028-15


precedent to support a determination that [a claim that the trial court failed

to consider an appellant’s rehabilitative needs] fails to raise a substantial

question.” Id. at 936-37 (citing cases). A panel of this Court recently held,

however, that an appellant’s “challenge to the imposition of [] consecutive

sentences as unduly excessive, together with his claim that the court failed

to consider his rehabilitative needs upon fashioning its sentence, presents a

substantial question.”   Commonwealth v. Caldwell, 117 A.3d 763, 770

(Pa. Super. 2015) (en banc). As Caldwell addresses the precise issue that

is presently before this Court, we conclude that Coit’s assertion that the trial

court imposed an excessive sentence by imposing a consecutive sentence

and failing to consider his rehabilitative needs presents a substantial

question for our review. Accordingly, we will address the merits of his claim.

      In reviewing Coit’s claim, we are mindful of our well-settled standard

of review:

                 Sentencing is a matter vested in the sound
             discretion of the sentencing judge, and a sentence
             will not be disturbed on appeal absent a manifest
             abuse of discretion. In this context, an abuse of
             discretion is not shown merely by an error in
             judgment. Rather, the appellant must establish, by
             reference to the record, that the sentencing court
             ignored or misapplied the law, exercised its
             judgment for reasons of partiality, prejudice, bias or
             ill will, or arrived at a manifestly unreasonable
             decision.




                                     - 11 -
J-S68028-15


Commonwealth v. Coulverson, 34 A.3d 135, 143 (Pa. Super. 2011)

(quoting Commonwealth v. Rodda, 723 A.2d 212, 214 (Pa. Super. 1999)

(en banc)).

         “When imposing a sentence, a court is required to consider the

particular circumstances of the offense and the character of the defendant.”

Griffin, 65 A.3d at 937 (quoting Commonwealth v. Griffin, 804 A.2d 1, 10

(Pa. Super. 2002), appeal denied, 868 A.2d 1198 (Pa. 2005), cert. denied,

545 U.S. 1148 (2005)). “In considering these factors, the court should refer

to the defendant’s prior criminal record, age, personal characteristics and

potential for rehabilitation.” Commonwealth v. Antidormi, 84 A.3d 736,

761 (Pa. Super. 2014) (internal citations omitted).         This Court may not

reweigh those factors or substitute our judgment for that of the sentencing

court.     See Commonwealth v. Macias, 968 A.2d 773, 778 (Pa. Super.

2009); Commonwealth v. Marts, 889 A.2d 608, 616 (Pa. Super 2005).

         Moreover, our Supreme Court established that

              [w]here pre-sentence reports exist, we shall continue
              to presume that the sentencing judge was aware of
              relevant information regarding the defendant's
              character and weighed those considerations along
              with mitigating statutory factors. A pre-sentence
              report constitutes the record and speaks for itself. In
              order to dispel any lingering doubt as to our intention
              of engaging in an effort of legal purification, we state
              clearly that sentencers are under no compulsion to
              employ checklists or any extended or systematic
              definitions of their punishment procedure. Having
              been fully informed by the pre-sentence report, the
              sentencing court's discretion should not be disturbed.



                                       - 12 -
J-S68028-15


            This is particularly true, we repeat, in those
            circumstances where it can be demonstrated that the
            judge had any degree of awareness of the sentencing
            considerations, and there we will presume also that
            the weighing process took place in a meaningful
            fashion. It would be foolish, indeed, to take the
            position that if a court is in possession of the facts, it
            will fail to apply them to the case at hand.

Macias, 968 A.2d at 778 (quoting Commonwealth v. Devers, 546 A.2d

12, 18 (Pa. 1988)).

      In this case, the trial court stated on the record that it considered

Coit’s presentence investigation report, his mental health evaluation, his

need for rehabilitation, and society’s need for protection. N.T., 4/4/14, at

39-41. The trial court found that “[t]here [was] no reason for mitigation in

this case” because Coit was vicious, manipulative, failed to accept

responsibility or show remorse for his actions, choosing instead to deflect

accountability, and “show[ed] little interest in advancing the interest of

society.” Id. at 40. The trial court also reviewed Coit’s record and found

that Coit had been arrested twenty times in his life (approximately half of

which were rearrests and in satisfaction of bench warrants). Id. at 15-16;

41-42. Based on all of the factors and circumstances considered, the trial

court determined that Coit should be sentenced to the maximum term of two

and half to five years of incarceration. Id. at 42.

      Following our review of the record, we conclude that the trial court

adequately considered the relevant factors, including Coit’s rehabilitative




                                     - 13 -
J-S68028-15


needs, prior to issuing Coit’s sentence. The record supports the trial court’s

findings, and thus, we find no abuse of discretion.

      Moreover, we conclude that the trial court acted within its discretion by

imposing Coit’s sentence consecutively to the sentence he is currently

serving. This Court has held that

            the imposition of consecutive rather than concurrent
            sentences lies within the sound discretion of the
            sentencing court. Long standing precedent of this
            Court recognizes that 42 Pa.C.S.A. § 9721 affords
            the sentencing court discretion to impose its
            sentence concurrently or consecutively to other
            sentences being imposed at the same time or to
            sentences already imposed.

Commonwealth v. Johnson, 961 A.2d 877, 880 (Pa. Super. 2008)

(internal citations omitted). Thus, finding no abuse of discretion, we affirm

Coit’s judgment of sentence.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/7/2015




                                    - 14 -